—Order, Supreme Court, New York County (Harold Tompkins, J.), entered December 8, 1998, which granted defendant’s motion to dismiss the complaint, unanimously affirmed, without costs.
Plaintiffs claims are clearly premised upon the same transaction that was the subject of a case in Civil Court, which culminated in plaintiff receiving full payment of a judgment against defendant. Thus, the present action is barred by the doctrine of res judicata (see, Schwartzreich v EPC Carting Co., 246 AD2d 439).
Moreover, plaintiffs allegations of perjury committed in the prior judicial proceedings do not form the basis of a separate, subsequent civil action for damages (Yalkowsky v Shedler, 94 AD2d 684, lv dismissed in part and denied in part 60 NY2d 700). Her remedy is limited to proceedings in the Civil Court case and possible appeal from the judgment of that court. Concur — Rosenberger, J. P., Nardelli, Tom, Wallach and Saxe, JJ.